          Case 21-60280            Doc 4       Filed 07/06/21 Entered 07/06/21 10:33:40                           Desc Main
                                                  Document    Page 1 of 2

 Fill in this information to identify the case:
 Debtor name        Corry Davis Marketing, Inc.

 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number        21-60280                                                                                               Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Engie Resources, LLC                               Electrical Services   Disputed                                             $31,840.23
    1360 Post Oak Road,
    Suite 400
    Houston, Texas 77056



2   AFCO                                               Insurance Policy                                                           $25,993.05
    P. O. Box 887200
    Los Angeles, CA 90088-
    7200



3   Byzfunder NY LLC                                   Loan                  Disputed                                             $14,074.00
    263 West 38th Street
    New York NY 10018




4   Dale Murphy and Leslie                             Compensation of                                                            $10,000.00
    Rives                                              services
    119 PR 8119
    Canton, TX 75103



5   David Artzt                                        Rental Contract       Disputed                                              $8,105.93
    5707 Stage Line Drive
    Arlington, TX 76017




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
          Case 21-60280           Doc 4      Filed 07/06/21 Entered 07/06/21 10:33:40                          Desc Main
                                                Document    Page 2 of 2

Debtor       Corry Davis Marketing, Inc.                                        Case number (if known) 21-60280
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
6   Ward, Asel and                                  Professional          Disputed                                              $2,850.00
    Associates, P.C.                                Services
    5485 Belt Line Road #
    290
    Dallas, TX 75254

7   Jere Ward Bookkeeping                           Professional                                                                  $600.00
    3017 Hillcrest Drive                            Services
    Irving, TX 75062-6930




8   Frontier Communications                         Phone Expense                                                                 $111.14
    P. O. Box 709
    Windsor, CT 08074-9998




9   Susan Matassa                                   Notice Only                                                                     $0.00
    354 VZCR 4106
    Canton, Texas 75103




10 Kapitus LLC                                      Loan                  Disputed                                                  $0.00
   2500 Wilson Boulevard,
   Suite 350
   Arlington, VA 22201




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
